Promissory Note


$7,400,000.00                                                      June 23, 2011




FOR VALUE RECEIVED, Pinebrook Village Mobile Home Park, LLC, a Michigan limited
liability company, and Windsor Woods Village Mobile Home Park, LLC, a Michigan
limited liability company (collectively, the “Borrower”), hereby promise to pay
to the order of Bank of America, N.A., a national banking association (together
with any and all of its successors and assigns and/or any other holder of this
Note, “Lender”), without offset, in immediately available funds in lawful money
of the United States of America, at 2600 West Big Beaver Road, Troy, Michigan
48084, the principal sum of Seven Million Four Hundred Thousand and No/100
Dollars ($7,400,000.00) (or the unpaid balance of all principal advanced against
this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.


Section 1.                      Payment Schedule and Maturity Date.  Prior to
maturity, accrued and unpaid interest shall be due and payable in arrears on the
1st day of each month commencing on August 1, 2011.  The principal of this Note
shall be due and payable in equal installments of $14,600.00 each, on June 1,
2012 and on the 1st day of each succeeding month thereafter until this Note
shall have been fully paid and satisfied; provided, that on December 1, 2012
(the “Maturity Date”), the final maturity of this Note, the entire principal
balance of this Note then unpaid and all accrued interest then unpaid shall be
finally due and payable.


Section 1A.                      Extension Option.  Lender shall grant a request
by Borrower to extend the Maturity Date of this Note to June 1, 2015 (the
“Extended Maturity Date”), upon and subject to the following terms and
conditions:


(a)           Basic Conditions.  Unless otherwise agreed by Lender in writing:


(i)           Borrower shall request the extension, if at all, by written notice
to Lender not more than 120 days, and not less than 60 days, prior to the
Maturity Date.


(ii)           At the time of the request, and at the time of the extension,
there shall not exist any Event of Default, nor any condition or state of facts
which after notice and/or lapse of time would constitute an Event of Default.


(iii)           Current financial statements regarding Borrower and Guarantor
(as defined in the Loan Agreement) (dated not earlier than the end of the most
recent fiscal quarter ending prior to the request for extension) and all other
financial statements and other information as may be required under the Loan
Documents regarding Borrower, Guarantor and the Property, shall have been
submitted promptly to Lender, and there shall not have occurred, in the opinion
of Lender, any material adverse change in the business or financial condition of
Borrower or Guarantor, or in the Property or in any other state of facts
submitted to Lender in connection with the Loan Documents, from that which
existed on the date of this Note.


(iv)           Whether or not the extension becomes effective, Borrower shall
pay all out-of-pocket costs and expenses incurred by Lender in connection with
the proposed extension (pre- and post-closing), including appraisal fees,
environmental audit and reasonable attorneys’ fees actually incurred by Lender;
all such costs and expenses incurred up to the time of Lender’s written
agreement to the extension shall be due and payable prior to Lender’s execution
of that agreement (or if the proposed extension does not become effective, then
upon demand by Lender), and any future failure to pay such amounts shall
constitute a default under the Loan Documents.
 
 
PAGE 1

--------------------------------------------------------------------------------

 


(v)           All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the extension.


(vi)           Not later than the Maturity Date, (A) the extension shall have
been consented to and documented to Lender’s satisfaction by Borrower, Guarantor
and Lender; (B) Lender shall have been provided with an updated title report and
appropriate title insurance endorsements shall have been issued as required by
Lender; and (C) Borrower shall have paid to Lender a non-refundable extension
fee in an amount equal to four-tenths of one percent (0.40%) of the then
outstanding principal balance hereunder.


(vii)           As of any Determination Date occurring less than thirty (30)
days prior to such extension, Borrower shall satisfy a Debt Service Coverage
Ratio (as hereinafter defined) of at least 1.40 to 1.00.  As used herein, “Debt
Service Coverage Ratio” means, as of any Determination Date, for the applicable
Calculation Period the ratio, as determined by Lender, of Net Operating Income
to Debt Service.  As used herein, the following terms shall have the meanings
indicated below:


“Actual Operating Revenue” means, with respect to any period of time, all
income, computed on an annualized basis in accordance with generally accepted
accounting principles, collected from the ownership and operation of the
Property from whatever source (other than any source affiliated with Borrower or
the Guarantor), including Rents, utility charges, escalations, forfeited
security deposits, interest on credit accounts, service fees or charges, license
fees, parking fees, and other required pass-throughs, but excluding sales, use
and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds from tenants, uncollectible
accounts, sales of furniture, fixtures and equipment, interest income,
Condemnation Awards, Insurance Proceeds (other than business interruption or
other loss of income insurance), unforfeited security deposits, utility and
other similar deposits, income from tenants not paying rent, income from tenants
in bankruptcy, and non-recurring or extraordinary income, including lease
termination payments.  Actual Operating Revenue shall be net of rent concessions
and credits.


“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the principal balance of the Loan
outstanding at the inception of the Calculation Period plus two hundred fifty
(250) basis points per annum; provided, however, that the Assumed Interest Rate
shall be not less than seven percent (7.0%) per annum.


“Calculation Period” means the twelve (12) month period ending on any
Determination Date.


“Debt Service” means the higher of (a) the actual principal and interest payable
under the Loan during the applicable Calculation Period, or (b) the payments of
principal and interest that would have been payable under a hypothetical loan
during the Calculation Period, assuming (i) an initial loan balance equal to the
principal balance of the Loan outstanding at the inception of the Calculation
Period, (ii) an interest rate equal to the Assumed Interest Rate, and
(iii) amortization of the aggregate principal indebtedness over a twenty-five
(25) year amortization period.


“Determination Date” means any date as of which Lender makes a determination
regarding Borrower’s satisfaction or failure to satisfy the Debt Service
Coverage Ratio as described herein.


“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting Operating Expenses from Actual Operating Revenue, as
such amount may be adjusted by Lender in its reasonable discretion based on
Lender’s customary underwriting standards, including adjustments for vacancy
allowance and other concessions, less a capital expenditure reserve equal to $50
for each pad in the Property.  As used
 
 
PAGE 2

--------------------------------------------------------------------------------

 
 
herein, “vacancy allowance” means an allowance for reductions in potential
income attributable to vacancies, tenant turnover, and nonpayment of rent.


“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with generally accepted accounting principles, of whatever kind relating to the
ownership, operation, maintenance or management of the Property, including
utilities, ordinary repairs and maintenance, insurance premiums, ground rents,
if any, license fees, Taxes, advertising expenses, payroll and related taxes,
management fees equal to the greater of 3% of Actual Operating Revenue or the
management fees actually paid under any management agreement and operational
equipment or other lease payments, but specifically excluding depreciation and
amortization, income taxes, debt service on the Loan, and any item of expense
that would otherwise be covered by the provisions hereof but which is paid by
any tenant under such tenant’s Lease or other agreement.


(vii)           If all of the foregoing conditions are not satisfied strictly in
accordance with their terms, the extension shall not be or become effective.


(b)           Changes in Loan Terms.  All terms and conditions of the Loan
Documents shall continue to apply to the extended term except to the extent
changed as indicated below (such changes to be effective on and after the
original Maturity Date, if the extension becomes effective as provided herein):


(i)           Payments.  The monthly installments of principal payable hereunder
shall increase to $15,575.00.


(ii)           Definition of Maturity Date.  The Maturity Date shall mean the
Extended Maturity Date.


Section 2.                   Security; Loan Documents.  The security for this
Note includes three Mortgages (as the same may from time to time be amended,
restated, modified or supplemented, collectively the “Mortgage”) of even date
herewith from Borrower to Lender, conveying and encumbering certain real and
personal property more particularly described therein (the “Property”).  This
Note, the Mortgage, the Term Loan Agreement between Borrower and Lender of even
date herewith (as the same may from time to time be amended, restated, modified
or supplemented, the “Loan Agreement”) and all other documents now or hereafter
securing, guaranteeing or executed in connection with the loan evidenced by this
Note (the “Loan”), as the same may from time to time be amended, restated,
modified or supplemented, are herein sometimes called individually a “Loan
Document” and together the “Loan Documents.”


Section 3                      Interest Rate.


(a)           BBA LIBOR Daily Floating Rate.  The unpaid principal balance of
this Note from day to day outstanding which is not past due, shall bear interest
at a fluctuating rate of interest per annum equal to the BBA LIBOR Daily
Floating Rate for that day plus three hundred (300) basis points per annum.  The
“BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as reasonably selected by Lender from time to time) as
determined for each Business Day at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in Lender’s sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs.  A “London
Banking Day” is a day on which banks in London are open for business and dealing
in offshore dollars.  Interest shall be computed for the actual number of days
which have elapsed, on the basis of a 360-day year.
 
 
PAGE 3

--------------------------------------------------------------------------------

 


(b)           Alternative Rates.  Lender may notify Borrower if the BBA LIBOR
Daily Floating Rate is not available for any reason, or if Lender reasonably
determines that no adequate basis exists for determining the BBA LIBOR Daily
Floating Rate, or that the BBA LIBOR Daily Floating Rate will not adequately and
fairly reflect the cost to Lender of funding the Loan, or that any applicable
Law or regulation or compliance therewith by Lender prohibits or restricts or
makes impossible the charging of interest based on the BBA LIBOR Daily Floating
Rate.  If Lender so notifies Borrower, then interest shall accrue and be payable
on the unpaid principal balance of this Note at a fluctuating rate of interest
equal to the Prime Rate of Lender plus one hundred fifty (150) basis points per
annum, from the date of such notification by Lender until Lender notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
or until the Maturity Date of this Note (whether by acceleration, declaration,
extension or otherwise), whichever is earlier to occur.  The term “Prime Rate”
means, on any day, the rate of interest per annum then most recently established
by Lender as its “prime rate.”  Any such rate is a general reference rate of
interest, may not be related to any other rate, and may not be the lowest or
best rate actually charged by Lender to any customer or a favored rate and may
not correspond with future increases or decreases in interest rates charged by
other lenders or market rates in general, and Lender may make various business
or other loans at rates of interest having no relationship to such rate.  Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in Lender’s Prime Rate.  If
Lender (including any subsequent holder of this Note) ceases to exist or to
establish or publish a prime rate from which the Prime Rate is then determined,
the applicable variable rate from which the Prime Rate is determined thereafter
shall be instead the prime rate reported in The Wall Street Journal (or the
average prime rate if a high and a low prime rate are therein reported), and the
Prime Rate shall change without notice with each change in such prime rate as of
the date such change is reported.


(c)           Default Rate.  After the occurrence of a Default (including the
expiration of any applicable cure period), the Lender, in the Lender’s sole
discretion and without notice or demand, may raise the rate of interest accruing
on the outstanding principal balance of this Note by three hundred (300) basis
points above the rate of interest otherwise applicable, independent of whether
the Lender elects to accelerate the outstanding principal balance of this Note.


Section 4                      Prepayment.  Borrower may prepay the principal
balance of this Note, in full at any time or in part from time to time, without
fee, premium or penalty, provided that: (a) Lender shall have actually received
from Borrower prior written notice of (i) Borrower’s intent to prepay, (ii) the
amount of principal which will be prepaid (the “Prepaid Principal”), and (iii)
the date on which the prepayment will be made; (b) each prepayment shall be in
the amount of $1,000 or a larger integral multiple of $1,000 (unless the
prepayment retires the outstanding balance of this Note in full); and (c) each
prepayment shall be in the amount of 100% of the Prepaid Principal, plus accrued
unpaid interest thereon to the date of prepayment, plus any other sums which
have become due to Lender under the Loan Documents on or before the date of
prepayment but have not been paid.


Section 5.                   Late Charges.  If Borrower shall fail to make any
payment under the terms of this Note (other than the payment due at maturity)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to Lender on demand a late charge equal to four percent (4%) of the amount of
such payment.  Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment.  The late charge is imposed for the
purpose of defraying the expenses of Lender incident to handling such delinquent
payment.  This charge shall be in addition to, and not in lieu of, any other
amount that Lender may be entitled to receive or action that Lender may be
authorized to take as a result of such late payment.


Section 6.                   Certain Provisions Regarding Payments.  All
payments made under this Note shall be applied, to the extent thereof, to late
charges, to accrued but unpaid interest, to unpaid principal, and to any other
sums due and unpaid to Lender under the Loan Documents.  Upon the occurrence of
an Event of Default, all payments made under this Note shall be applied, to the
extent thereof, in such manner and order as Lender may elect in its sole
discretion, any instructions from Borrower or anyone else to the contrary
notwithstanding.  Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be accepted subject to the condition that any check or
 
 
PAGE 4

--------------------------------------------------------------------------------

 
 
draft may be handled for collection in accordance with the practice of the
collecting bank or banks.  Acceptance by Lender of any payment in an amount less
than the amount then due on any indebtedness shall be deemed an acceptance on
account only, notwithstanding any notation on or accompanying such partial
payment to the contrary, and shall not in any way (a) waive or excuse the
existence of an Event of Default (as hereinafter defined), (b) waive, impair or
extinguish any right or remedy available to Lender hereunder or under the other
Loan Documents, or (c) waive the requirement of punctual payment and performance
or constitute a novation in any respect.  Payments received after 2:00 p.m.
shall be deemed to be received on, and shall be posted as of, the following
Business Day.  Whenever any payment under this Note or any other Loan Document
falls due on a day which is not a Business Day, such payment may be made on the
next succeeding Business Day.


Section 7.                   Events of Default.  The occurrence of any one or
more of the following shall constitute an “Event of Default” under this Note:


(a)         Borrower fails to pay any amounts payable by Borrower to Lender
under the terms of this Note within seven (7) days after Lender gives written
notice to the Borrower that such amounts are past due.


(b)         Any covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept.  If the breach is capable of being remedied,
the breach will not be considered an Event of Default under this Note for a
period of thirty (30) days after the date on which Lender gives written notice
of the breach to Borrower, or, if the breach cannot be remedied within a period
of thirty (30) days, such longer period of time as may be necessary to remedy
the breach provided Borrower is diligently pursuing a remedy of the breach and
completes it within a reasonable time.


(c)         An Event of Default (as therein defined) occurs under any of the
Loan Documents other than this Note (subject to any applicable grace or cure
period).


Section 8.                   Remedies.  Upon the occurrence of an Event of
Default, Lender may at any time thereafter exercise any one or more of the
following rights, powers and remedies:


(a)         Lender may accelerate the Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.


(b)         Lender may exercise any of its other rights, powers and remedies
under the Loan Documents or at law or in equity.


Section 9.                   Remedies Cumulative.  All of the rights and
remedies of Lender under this Note and the other Loan Documents are cumulative
of each other and of any and all other rights at law or in equity, and the
exercise by Lender of any one or more of such rights and remedies shall not
preclude the simultaneous or later exercise by Lender of any or all such other
rights and remedies.  No single or partial exercise of any right or remedy shall
exhaust it or preclude any other or further exercise thereof, and every right
and remedy may be exercised at any time and from time to time.  No failure by
Lender to exercise, nor delay in exercising, any right or remedy shall operate
as a waiver of such right or remedy or as a waiver of any Event of Default.


Section 10.                   Costs and Expenses of Enforcement.  Borrower
agrees to pay to Lender on demand all costs and expenses incurred by Lender in
seeking to collect this Note or to enforce any of Lender’s rights and remedies
under the Loan Documents, including court costs and reasonable attorneys’ fees
and expenses, whether or not suit is filed hereon, or whether in connection with
bankruptcy, insolvency or appeal.
 
 
PAGE 5

--------------------------------------------------------------------------------

 


Section 11.                   Service of Process.  Borrower hereby consents to
process being served in any suit, action, or proceeding instituted in connection
with this Note by the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to Borrower.  Borrower irrevocably agrees
that such service shall be deemed to be service of process upon Borrower in any
such suit, action, or proceeding.  Nothing in this Note shall affect the right
of Lender to serve process in any manner otherwise permitted by law and nothing
in this Note will limit the right of Lender otherwise to bring proceedings
against Borrower in the courts of any jurisdiction or jurisdictions, subject to
any provision or agreement for arbitration or dispute resolution set forth in
the Loan Agreement.


Section 12.                   Heirs, Successors and Assigns.  The terms of this
Note and of the other Loan Documents shall bind and inure to the benefit of the
heirs, devisees, representatives, successors and assigns of the parties.  The
foregoing sentence shall not be construed to permit Borrower to assign the Loan
except as otherwise permitted under the Loan Documents.


Section 13.                   General Provisions.  Time is of the essence with
respect to Borrower’s obligations under this Note.  If more than one person or
entity executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.  Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the state and county in which any of
the Property is located  is to be made for the enforcement of any and all
obligations under this Note and the other Loan Documents; (f) waive the benefit
of all homestead and similar exemptions as to this Note; (g) agree that their
liability under this Note shall not be affected or impaired by any determination
that any title, security interest or lien taken by Lender to secure this Note is
invalid or unperfected; and (h) hereby subordinate to the Loan and the Loan
Documents any and all rights against Borrower and any security for the payment
of this Note, whether by subrogation, agreement or otherwise, until this Note is
paid in full.  A determination that any provision of this Note is unenforceable
or invalid shall not affect the enforceability or validity of any other
provision and the determination that the application of any provision of this
Note to any person or circumstance is illegal or unenforceable shall not affect
the enforceability or validity of such provision as it may apply to other
persons or circumstances.  This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought.  Captions and headings in this Note are
for convenience only and shall be disregarded in construing it.  THIS NOTE, AND
ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY MICHIGAN LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.  Whenever a time of day is referred to herein, unless otherwise
specified such time shall be the local time of the place where payment of this
Note is to be made.  The term “Business Day” shall mean a day on which Lender is
open for the conduct of substantially all of its banking business at its office
in the city in which this Note is payable (excluding Saturdays and
Sundays).  Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Loan Agreement.  The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”


Section 14.                   Notices.  Any notice, request, or demand to or
upon Borrower or Lender shall be deemed to have been properly given or made when
delivered in accordance with the terms of the Loan Agreement regarding notices.
 
 
PAGE 6

--------------------------------------------------------------------------------

 


Section 15.                   No Usury.  It is expressly stipulated and agreed
to be the intent of Borrower and Lender at all times to comply with applicable
state law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents.  If applicable
state or federal law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Lender’s exercise of the option to accelerate the
Maturity Date, or if any prepayment by Borrower results in Borrower having paid
any interest in excess of that permitted by applicable law, then it is Lender’s
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Mortgage, and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder.  All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.


Section 16.                   Disputes.  Disputes under this Note are subject to
the dispute resolution provisions as set forth in the Loan Agreement and as to
any dispute that for any reason is not within arbitration, the parties waive all
rights to trial by jury, as further set forth in the Loan Agreement.


Section 17.                   Joint and Several Liability.


(a)           Each Borrower agrees that it is jointly and severally liable to
Lender for the payment of all obligations arising under this Note and the other
Loan Documents, and that such liability is independent of the obligations of any
other Borrower.  Lender may bring an action against any Borrower, whether an
action is brought against any other Borrower.


(b)           Each Borrower agrees that any release which may be given by Lender
to another Borrower or any Guarantor will not release such Borrower from its
obligations under this Note or any of the other Loan Documents.


(c)           Until the Loan is paid in full, each Borrower waives any right to
assert against Lender any defense, setoff, counterclaim or claim that such
Borrower may have against any other Borrower or any other party liable to Lender
for the obligations of the Borrower under this Note or any of the other Loan
Documents.


(d)           Each Borrower agrees that it is solely responsible for keeping
itself informed as to the financial condition of each other Borrower and of all
circumstances which bear upon the risk of nonpayment.  Each Borrower waives any
right it may have to require Lender to disclose to such Borrower any information
that Lender may now or hereafter acquire concerning the financial condition of
any other Borrower.


(e)           Borrower represents and warrants to Lender that each Borrower will
derive benefit, directly and indirectly, from the collective administration and
availability of the Loan under this Note and the other Loan Documents.  Borrower
agrees that Lender will not be required to inquire as to the disposition by any
Borrower of funds disbursed in accordance with the terms of this Note or any of
the other Loan Documents.


(f)           Until all obligations of Borrower to Lender under this Note and
the other Loan Documents have been paid in full, each Borrower waives any right
of subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, that
such Borrower may now or hereafter have against any other Borrower
 
 
PAGE 7

--------------------------------------------------------------------------------

 
 
with respect to the indebtedness incurred under this Note or any of the other
Loan Documents.  Each Borrower waives any right to enforce any remedy which
Lender now has or may hereafter have against any other Borrower, and waives any
benefit of, and any right to participate in, any security now or hereafter held
by Lender.


(g)           Each Borrower hereby waives any election of remedies by Lender
that impairs any subrogation or other right of such Borrower to proceed against
any other Borrower or other person, including any loss of rights resulting from
any applicable anti-deficiency laws relating to nonjudicial foreclosures of real
property or other laws limiting, qualifying or discharging obligations or
remedies.




[SIGNATURE PAGE FOLLOWS]
 
 
PAGE 8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed as of the date
first above written.


BORROWER:
 
Pinebrook Village Mobile Home Park, LLC, a Michigan limited liability company


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Manager



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By:   /s/ Jonathan M.
Colman                                                                                           
Name:  Jonathan M. Colman
Title:  Executive Vice President
 


 
Windsor Woods Village Mobile Home Park, LLC, a Michigan limited liability
company


 
By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership

 
Title:
Manager



 
By:
Sun Communities, Inc., a Maryland corporation

 
Title:
General Partner



By:   /s/ Jonathan M.
Colman                                                                                           
Name:  Jonathan M. Colman
Title:  Executive Vice President
 
 
PAGE 9

--------------------------------------------------------------------------------

 